Title: To Thomas Jefferson from Charles Dick, 5 April 1781
From: Dick, Charles
To: Jefferson, Thomas



Sir
Fredg. 5th April 1781.

The Bearer of this, Capt. Minor, returns directly. Your Excellency will please issue a Warrant for One Hundred thousand pounds to come by him for the use of the Gun Factory; The sum sounds high, but it is not near equal to One thousand pounds in good Times, and will soon be out. Workmen’s Wages are from £15 to £35 ⅌ Day, and could not be had under a great deal more, if it was not for their being exempt from militia Duty, Drafts &c., also all materials for the Work require a great deal of this sort of Money.
I cou’d wish Your Excellency would order a Letter to be wrote to the undertakers of the public Magazine, pressing them to finish it. It is now above 4 years since it was begun, and the upper part design’d for Arms would be of great service to us in holding our old and new Arms as finishd off until call’d for. I have the Honour to be with great Respect Your Excellencys Most Obedt Humle Servt,

Chas Dick

